Case 1:18-cr-20685-KMW Document 304-1 Entered on FLSD Docket 02/17/2021 Page 1 of 2
    GOVERNMENT
      EXHIBIT
        22
     18-cr-20685
                             ASSIGNMENT AND ASSUMPTION OF
                               LIMITED LIABILITY COMPANY
                                 MEMBERSHIP INTEREST IN
                               3 GRAMERCY PARK WEST, LLC

          As Beneficiary of the HH MASTER SETTLEMENT TRUST (the “Assignor”), I hereby
   assign and convey one hundred percent (100%) Membership Interests in 3 GRAMERCY PARK
   WEST, LLC, a New York limited liability company (the “Company”), to the DC 2019
   IRREVOCABLE TRUST (the “Assignee”).

           Effective upon the signing of this Assignment and Assumption and Consent by the
   Managers of the Company and the Members of the Company (other than the Assignor), the
   Assignee shall be entitled to receive the share of the profits or other compensation by way of
   income to which the Assignor would otherwise be entitled and to the return of the contribution to
   the capital of the Company by reason of the Membership Interests in the Company hereby assigned
   and transferred. In the event that all of the other Managers and Members of the Company consent
   thereto, the Assignee shall be entitled to all the rights that the Assignor, as a Member, had by
   reason of his Membership Interests in the Company hereby assigned and transferred.

          The Assignee hereby accepts and agrees to assume the assignment of the aforesaid
   Membership Interests in the Company and also to be a substituted Member of the Company,
   pursuant to the terms of the Operating Agreement of the Company.

        IN WITNESS WHEREOF, the Assignor and Assignee have executed this Assignment and
   Assumption as of the 1 day of February, 2019.



                                                       Maria Lucia Hernandez
                                                                      ASSIGNOR



                                                       Olympia De Castro, as Administrative Agent
                                                       of the DC 2019 IRREVOCABLE TRUST

                                                                       ASSIGNEE




                                                                                           ODC00246
Case 1:18-cr-20685-KMW Document 304-1 Entered on FLSD Docket 02/17/2021 Page 2 of 2




                                      CONSENT TO
                             ASSIGNMENT AND ASSUMPTION OF
                               LIMITED LIABILITY COMPANY
                                 MEMBERSHIP INTEREST IN
                               3 GRAMERCY PARK WEST, LLC

           The undersigned, constituting all of the Members of 3 GRAMERCY PARK WEST, LLC,
   a New York limited liability company (the “Company”), hereby consent to the assignment of the
   above-described Membership Interest from myself as Beneficiary of HH MASTER
   SETTLEMENT TRUST (the “Assignor’) to the DC 2019 IRREVOCABLE TRUST (the
   “Assignee”) and to the admission of the Assignee as a substituted Member of the Company as of
   the 1 day of February, 2019. This consent may be separately executed by the undersigned in any
   number of counterparts, each of which shall be deemed an original, but all of which together shall
   constitute one and the same instrument.

          DATED as of February 1, 2019.



                                                       Maria Lucia Hernandez




                                                                                            ODC00247
